Case 1:19-cr-00155-SPW Document 54 Filed 07/01/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT | iL tp D
FOR THE DISTRICT OF MONTANA =
BILLINGS DIVISION JUL - 1 2020

Clerk US District Court
District Of Montana

UNITED STATES OF AMERICA, CR 19-155-BLG-SPW Billings

Plaintiff,
ORDER RESTRICTING

ACCESS TO VICTIM PHOTOS

vs: SHOWN DURING TRIAL

EDWARD CAREY HARMON III,
aka Peanut,

Defendant.

 

 

Upon the United States’ Motion to Restrict Access to Victim Photos Shown
During Trial (Doc. 43), and for good cause shown,

IT IS HEREBY ORDERED that photos of the victim shown at trial be
designated as party access only and public disclosure prohibited.

The Clerk of Court is directed to notify the parties of the making of this
Order.

DATED this “day of June, 2020.

J A ull ee.

~ SUSAN P. WATTERS
U.S. District Court Judge
